Appeal from a decision and award of the Workmen’s Compensation Board. Claimant was employed as a carpet layer and on November 29, 1950, he suffered a lumbosacral sprain while lifting a radiator. There is no issue raised about the finding that he was thereafter, beginning December 8, 1950, totally disabled for ten days until December 18th, when he returned to work. He has had an award based on partial disability from March 29, 1951, to January 31, 1952. We think the record as a whole does not fairly support the finding of partial disability. The medical proof of claimant is fragmentary, contradictory and equivocal. The case should be re-examined by the board. The employer ought to be permitted to submit proof of reasons other than physical disability arising from the accident why claimant did not work during the period in issue. Decision and award reversed, on the law, with costs to appellants, and claim remitted to the board for its further consideration. Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ., concur.